PER CURIAM.
On November 16, 1900, Lee Yen Tai, a Chinese laborer, was tried before a United States commissioner for the Northern district of New York, and found guilty of being unlawfully within the United States, in violation of the Chinese exclusion laws, and an order of deportation made by said commissioner, and placed in the hands of the United States marshal of that district for execution. Th,e said marshal, in execution of said order, brought the Chinaman within the Southern district of New York, whereupon a writ of habeas corpus was issued by the district judge of said district upon the ground of lack of jurisdiction in the commissioner to make the order of deportation. Return was duly made, argument had, and on December 27, 1900, the district judge, having-reached the conclusion that the point was well taken, made the following order:
“Ordered, that tbe prisoner be discharged, said discharge to be conditioned upon the giving of $800 bail by defendant for his appearance,, as may be determined by any final order on any appeal that may be taken herein.’’
No other order was made by said judge. On February 15, 1901, appeal was duly taken from this order. It is now on the docket of this court, but has not yet been reached for argument. The present application seems to be an effort to advance the hearing *951upon appeal from part only of said order. Tliere .is no good reason apparent why the single appeal should not be argued as a whole in regular course. Motion denied.